Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered December 9, 2004, convicting him of attempted rape in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel because his attorney misinformed him as *977to the possible consequences of his plea with regard to his immigration status is not properly before this Court since it is based upon matter that is dehors the record (see People v Vargas, 52 AD3d 850 [2008]; People v Villacreses, 12 AD3d 624, 626 [2004]).
The defendant’s further contention that the plea court erred in failing to advise him that, by pleading guilty to attempted rape in the third degree, he was required to register as a sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C; hereinafter SORA), is unpreserved for appellate review since he did not move to withdraw his plea on that ground (see People v Hussain, 309 AD2d 818 [2003]). Fisher, J.R, Lifson, Covello, Balkin and Belen, JJ., concur.